Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 1 of 25




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

 ANIMACCORD LTD.,
 a Cyprus limited company,

        Plaintiff,

 v.

 THE INDIVIDUALS, PARTNERSHIPS AND
 UNINCORPORATED ASSOCIATIONS
 IDENTIFIED ON SCHEDULE “A,”

        Defendants.
                                                     /
                                          COMPLAINT

        Plaintiff ANIMACCORD LTD. (“Animaccord” or “Plaintiff”), by and through

 undersigned counsel, hereby sues Defendants, the Individuals, Partnerships, and Unincorporated

 Associations identified in the caption, which are set forth on Schedule “A” hereto (collectively,

 the “Defendants”), and alleges as follows:

                                  NATURE OF THE ACTION

        1.      Defendants are promoting, selling, reproducing, offering for sale, and distributing

 goods using counterfeits and confusingly similar imitations of Animaccord’s trademarks and

 copyrighted works within this district through various Internet based e-commerce stores and fully

 interactive commercial Internet websites operating under the seller identification names set forth

 on Schedule “A” hereto (the “Seller IDs”).

        2.      Like many other famous trademark and copyright owners, Plaintiff suffers ongoing

 daily and sustained violations of its trademark rights and copyright at the hands of counterfeiters

 and infringers, such as Defendants herein, who wrongfully reproduce and counterfeit Plaintiff’s
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 2 of 25




 trademarks and copyrights for the twin purposes of (i) duping and confusing the consuming public

 and (ii) earning substantial profits. The natural and intended byproduct of Defendants’ actions is

 the erosion and destruction of the goodwill associated with Plaintiff’s trademarks and copyrights,

 as well as the destruction of the legitimate market sector in which it operates.

          3.    In order to combat the indivisible harm caused by the combined actions of

 Defendants and others engaging in similar conduct, Plaintiff has expended significant amounts of

 resources in connection with trademark and copyright enforcement efforts, including legal fees,

 investigative fees, and support mechanisms for law enforcement. The exponential growth of

 counterfeiting over the Internet, particularly through online marketplace platforms, has created an

 environment that requires companies, such as Plaintiff, to expend significant time and money

 across a wide spectrum of efforts in order to protect both consumers and itself from the negative

 effects of confusion and the erosion of the goodwill connected to Plaintiff’s brand and copyrighted

 works.

                                  JURISDICTION AND VENUE

          4.    This is an action seeking damages and injunctive relief for trademark counterfeiting

 and infringement, false designation of origin under the Lanham Act, common law unfair

 competition; common law trademark infringement pursuant to 15 U.S.C. §§ 1114, 1116, 1121,

 1125(a), and 1125(d), and The All Writs Act, 28 U.S.C. § 1651(a); 15 U.S.C. § 1051 et seq.; and

 copyright infringement under the Copyright Act, 17 U.S.C. § 101 et seq.

          5.    This Court has subject matter jurisdiction pursuant to 17 U.S.C. §§ 101 et seq., 15

 U.S.C. §§ 1114 and 1125(a), 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338.

          6.    This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over the state law

 claims, because the claims are so related to the trademark and copyright claims in this action, over



                                                  2
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 3 of 25




 which this Court has original jurisdiction, that they form part of the same case or controversy under

 Article III of the United States Constitution.

        7.      Defendants are subject to personal jurisdiction in this District because they direct

 business activities toward and conduct business with consumers throughout the United States,

 including within the State of Florida and this District through at least the Internet based e-

 commerce stores and fully interactive commercial Internet websites accessible in Florida and

 operating under the Seller IDs. Upon information and belief, Defendants infringe Plaintiff’s

 trademarks and copyrights in this District by advertising, using, selling, promoting and distributing

 counterfeit trademark goods and unauthorized reproductions of Plaintiff’s copyrighted works

 through such Internet based e-commerce stores and fully interactive commercial Internet websites.

        8.      Venue is proper in this District pursuant 28 U.S.C. § 1391 since Defendants are,

 upon information and belief, aliens engaged in infringing activities and causing harm within this

 District by advertising, offering to sell, selling and/or shipping infringing products into this

 District. Finally, Venue is proper in this Court pursuant to 28 U.S.C. § 1400(a), which states that

 “civil actions, suits, or proceedings arising under any Act of Congress relating to copyrights…

 may be instituted in the district in which the defendant or his agent resides or may be found.”

 Defendants may be found in this District, as they are subject to personal jurisdiction herein.

                                         THE PLAINTIFF

        9.      Plaintiff Animaccord Ltd. is a Cyprus limited company with a principal place of

 business located in Limassol, Cyprus.

        10.     Animaccord is an international licensing company and studio which specializes in

 worldwide distribution of content, consumer products rights, and brand management. Animaccord




                                                  3
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 4 of 25




 is the owner of all rights, title, and interest in the hit family animated series titled, “Masha and The

 Bear.”

          11.   The Masha and The Bear series is loosely based on an oral children’s folk story

 originating in Russia. The show focuses on the adventures of a little girl named Masha and a

 fatherly bear that always keeps her safe from disasters.

          12.   The Masha and The Bear series is broadcast and streamed throughout the world,

 including in this District, under multiple world-famous common law and federally registered

 trademarks and copyrights. Indeed, the series has been translated into twenty-five (25) languages

 and has been broadcast and streamed in over one hundred (100) countries through multiple

 platforms, including but not limited to Netflix and YouTube.

          13.   The Masha and The Bear series was included into a list of “TV Shows Destined to

 be Classics,” which was compiled by the cartoon industry’s periodical Animation Magazine to

 mark its 250th issue. The series has won the Kidscreen Award (regarded as the cartoon world’s

 Oscars) for Best Animation in the Creative Talent category.             Kidscreen Magazine named

 Animaccord as one of the top 50 leaders in the world of animation and one of the top 10 production

 companies of the year. Further, one of the series’ episodes titled, “Recipe for disaster,” received

 over 4.3 billion views on YouTube, making the episode the site’s fifth most viewed video of all

 time as well as the site’s most viewed non-music video of all time (thus earning the site’s Diamond

 Creator Award). By the tenth anniversary of the series’ first release, the series was included in

 the Guinness World Records 2019 book as the most watch cartoon on YouTube with over fifty

 billion views and over sixty million subscribers.

          14.   Masha and The Bear’s popularity was properly summarized by the Director of the

 multinational travel media publishing and technology company, Ink Global, as follows: “Millions



                                                     4
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 5 of 25




 of children know and love Masha thanks to a simple recipe, funny, original and engaging storylines

 combined with beautiful animation. This makes a show that works in any culture and language ....

 The whole world wants Masha!”

        15.     In addition to the widely popular series, goods bearing and reproducing the Masha

 and The Bear trademarks and copyrights, are sold through authorized retailers throughout the

 United States, including within the State of Florida and this District.

        16.     Genuine and authorized products bearing and reproducing the Masha and The Bear

 trademarks and copyrights are widely legitimately advertised, promoted, and distributed by and

 through Animaccord and its authorized partners, including but not limited to Amazon. Over the

 course of the past several years, visibility on the Internet, particularly via Internet search engines

 such as Google, Yahoo!, and Bing, has become increasingly important to Animaccord’s overall

 marketing and consumer education efforts. Thus, Animaccord expends significant monetary

 resources on Internet marketing and consumer education, including search engine optimization

 (“SEO”) strategies. Those strategies allow Animaccord and its authorized partners to educate

 consumers fairly and legitimately about the value associated with the Masha and The Bear brand.

                                        THE DEFENDANTS

        17.     Defendants are individuals and/or business entities of unknown makeup, the

 majority of whom, upon information and belief, either reside and/or operate in foreign

 jurisdictions, or redistribute products from the same or similar sources in those locations and/or

 ship their goods from the same or similar sources in those locations to shipping and fulfillment

 centers within the United States to redistribute their products from those locations. Defendants

 have the capacity to be sued pursuant to Federal Rule of Civil Procedure 17(b). Defendants target

 their business activities towards consumers throughout the United States, including within this



                                                   5
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 6 of 25




 district through the operation of Internet based e-commerce stores via Internet marketplace

 websites under the Seller IDs.

         18.     With respect to those Defendants that do not reside and/or operate in foreign

 jurisdictions, all of these domestic Defendants conduct business in the State of Florida. All

 domestic Defendants that are non-residents of the State of Florida availed themselves of the

 privilege extended by law to non-residents and others to operate, conduct, engage in, or carry on a

 business or business venture in the State of Florida, or to have an office or agency in Florida.

 Based on the foregoing, it is appropriate in this matter for all domestic Defendants that are non-

 residents of the State of Florida to be served with process through substitute service on the

 Secretary of State of Florida pursuant to Fla. Stat. §§ 48.161 and 48.181.

         19.     Defendants are the past and present controlling forces behind the sale of products

 under counterfeits and infringements of Plaintiff’s trademarks and copyrights as described herein

 using at least the Seller IDs.

         20.     Upon information and belief, Defendants directly engage in unfair competition by

 advertising, offering for sale, and selling goods bearing one or more of Plaintiff’s trademarks and

 copyrights to consumers within the United States and this District through Internet based e-

 commerce stores using, at least, the Seller IDs and additional seller identification aliases and

 domain names not yet known to Plaintiff. Defendants have purposefully directed some portion of

 their illegal activities towards consumers in the State of Florida through the advertisement, offer

 to sell, sale, and/or shipment of counterfeit and infringing goods into the State.

         21.     Defendants have registered, established or purchased, and maintained their Seller

 IDs. Upon information and belief, Defendants may have engaged in fraudulent conduct with

 respect to the registration of the Seller IDs.



                                                   6
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 7 of 25




         22.     Upon information and belief, some Defendants have registered and/or maintained

 their Seller IDs for the sole purpose of engaging in illegal counterfeiting activities.

         23.     Upon information and belief, Defendants will continue to register or acquire new

 seller identification aliases and domain names for the purpose of selling and offering for sale goods

 bearing counterfeit and confusingly similar imitations and unauthorized reproductions or

 derivative works of one or more of Plaintiff’s trademarks or copyrights unless preliminarily and

 permanently enjoined.

         24.     Defendants use their Internet-based businesses in order to infringe the intellectual

 property rights of Plaintiff.

         25.     Defendants’ business names, i.e., the Seller IDs, associated payment accounts, and

 any other alias seller identification names used in connection with the sale of counterfeit and

 infringing goods bearing one or more of Plaintiff’s trademarks and copyrights are essential

 components of Defendants’ online activities and are one of the means by which Defendants further

 their counterfeiting and infringement scheme and cause harm to Plaintiff. Moreover, Defendants

 are using Plaintiff’s famous trademarks and copyrights to drive Internet consumer traffic to their

 e-commerce stores operating under the Seller IDs, thereby increasing the value of the Seller IDs

 and decreasing the size and value of Plaintiff’s legitimate marketplace and intellectual property

 rights at Plaintiff’s expense.

                             GENERAL FACTUAL ALLEGATIONS

                             Animaccord’s Intellectual Property Rights

         26.     Plaintiff is the owner of the following trademarks, which are valid and registered

 on the Principal Register of the United States Patent and Trademark Office (collectively the

 “Masha and The Bear Marks”):



                                                   7
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 8 of 25




                     Registratio   Registration   First Use
      Trademark                                                    Classes / Goods
                     n Number         Date          Date
                                                              IC 009: Pre-recorded
                                                              DVDs, namely, motion
                                                              picture films featuring
                                                              children's entertainment;

                                                  4/15/2015   IC 016: Paper products,
                                                              namely, children's
                                                              storybooks, notebooks,
                                                              coloring books, greetings
                                                              cards, stationery, stickers
                                                              and pens;
                      4,790,909    08/11/2015
                                                              IC 018: Backpacks;

                                                              IC 025: Apparel, namely,
                                                              T-shirts and shoes;

                                                              IC 028: Toys, namely,
                                                              dolls, stuffed toys, board
                                                              games and card games;
                                                              and

                                                              IC 030: Candy.

                                                              IC 009: Pre-recorded
                                                              DVDs, namely, motion
                                                              picture films featuring
                                                              children's entertainment;
                                                              and

                                                             IC 041: Entertainment
                                                             services, namely,
   MASHA AND THE
                      4,790,906    08/11/2015     08/04/2012 production of motion
       BEAR
                                                             picture films and motion
                                                             picture film distribution
                                                             services rendered through
                                                             the media of cable
                                                             television, broadcast
                                                             television, and the
                                                             Internet.




                                         8
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 9 of 25




     MASHA AND THE
                            5,420,550       03/13/2018     06/16/2016 See n. 1 below1
         BEAR

 1
   IC 003: Non-medicated soaps; almond soaps; antiperspirant soap; balms other than for medical
 or pharmaceutical purposes, namely, lip balms, body balms; bath salts, not for medical purposes;
 breath freshening sprays; breath freshening strips; cakes of toilet soap; cleaning preparations;
 cosmetic creams; cosmetic kits comprised on non-medicated cosmetics; cosmetics; cosmetic
 cotton wool; deodorant soap; deodorants for human beings or for animals; disinfectant soap; dry
 shampoos; dry cleaning preparations; hair lotions; hair sprays; laundry preparations, namely,
 laundry detergents, laundry softener, laundry bleach; lip glosses; lipstick; lipstick cases; lotions
 for cosmetic purposes; make-up; medicated soaps; mouth washes, not for medical purposes;
 mouthwashes; nail varnish; nail polish; nail art stickers; perfumes; shampoos; toilet water;
 toiletries, namely, non-medicated toiletry preparations; eau de cologne; perfumery; scented body
 splash water;
 IC 012: Vehicles, namely, bicycles, tricycles, sleighs, kick sledges, baby carriages, prams,
 pushchairs, strollers; bicycles; tricycles; sleighs for transport purposes; kick sledges; baby
 carriages; prams; pushchairs; strollers; scooters, namely, motor scooters;
 IC 014: Precious metals; jewelry; jewelry cases; imitation jewelry; clocks; wall clocks; electronic
 clocks; alarm clocks; clocks and watches; stands for clocks; horological instruments; chronometric
 instruments; precious stones; key rings of precious metal; watches;
 IC 015: Accordions; cases for musical instruments; castanets; drums; drumsticks; electric musical
 instruments; flutes; guitars; harmonicas; horns; music synthesizers; music stands; musical boxes;
 pianos; saxophones; stands for musical instruments; tambourines; triangles; trombones; trumpets;
 violins; xylophones; musical instruments; basses;
 IC 020: Furniture; furniture shelves; furniture of metal; figurines of wood, wax, plaster or plastic;
 fans for personal use, non-electric; air pillows, not for medical purposes; air mattresses, not for
 medical purposes; armchairs; baby changing mats; baskets, not of metal, namely, baker's bread
 baskets, Moses baskets; bead curtains for decoration; bed bases; bedding, except linen, namely,
 bed frames, bumper guards for cribs; beds; benches; bolsters; book rests; bottle caps, not of metal;
 cases of wood or plastic; bins of wood or plastic; boxes of wood or plastic; chests of drawers;
 chests for toys; clothes hooks, not of metal; coat hangers; clothes hangers; coat stands; containers,
 not of metal for storage and transport; costume stands; cupboards; curtain rings; curtain rails;
 curtain rollers; curtain pins; curtain rods; curtain hooks; curtain fittings; cushions; deck chairs;
 decorations of plastic for foodstuffs; desks; divans; door handles, not of metal; door bells, not of
 metal, non-electric; door knockers, not of metal; doors for furniture; dressing tables; easy chairs;
 embroidery frames; toilet mirrors being hand-held mirrors; head-rests; high chairs for babies;
 house numbers, not of metal, non-luminous; hydrostatic beds, not for medical purposes;
 identification bracelets, not of metal; indoor window blinds; infant walkers; inflatable furniture;
 inflatable publicity objects; keyboards for hanging keys; ladders of wood or plastics; letter boxes
 not of metal or masonry; lockers; mats for infant playpens; mattresses; medicine cabinets; mirrors;
 decorative mobiles; office furniture; packaging containers of plastic; paper blinds; picture frames;
                                                  9
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 10 of 25




                                                                              IC 016: Paper products,
                                                                              namely, children's
                                                                              storybooks, notebooks,
                                                                              coloring books, greetings
                                                                              cards, stationery, stickers
                                                                              and pens;

                                                                              IC 018: Backpacks;
    MASHA AND THE
                               4,800,025       08/25/2015      04/15/2015
        BEAR
                                                                              IC 025: Apparel, namely,
                                                                              T-shirts and shoes;

                                                                              IC 028: Toys, namely
                                                                              dolls, stuffed toys, board
                                                                              games and card games;

                                                                              IC 030: Candy.


  pillows; placards of wood or plastics; plastic key cards, not encoded and not magnetic; playpens
  for babies; school furniture; chairs; shelves for storage; writing desks; sleeping bags for camping;
  sofas; stuffed animals; tables; tables of metal; tea trolleys; interior textile window blinds; tool and
  tool accessory trays, not of metal; umbrella stands; wall-mounted diaper changing platforms; table
  tops; slatted indoor blinds;
  IC 021: Aerosol dispensers, not for medical purposes; baby bathtubs, portable; baskets for
  domestic use; bottles, sold empty; bowls; brushes, namely, toothbrushes, hair brushes; buckets;
  buckets made of woven fabrics; non-electric candelabra; candy boxes; ceramics for household
  purposes, namely, ceramic figurines, ceramic vases, ceramic vessels, bowls, plates and pots;
  coffeepots, non-electric; combs; electric combs; comb cases; confectioners' decorating bags;
  containers for household or kitchen use; cookery molds; cookie jars; cooking pots; cosmetic
  utensils, namely, cosmetic brushes; cups; cups of paper or plastic; dishes; disposable table plates;
  drinking bottles for sports; drinking glasses; dustbins; egg cups; floss for dental purposes; cups for
  eating fruits; frying pans; glass jars; glass bowls; gloves for household purposes; hot pots; ice
  buckets; ice cube molds; kitchen containers; lunch boxes; mugs; napkin holders; painted beverage
  glassware; paper plates; perfume vaporizers sold empty; perfume sprayers; porcelain ware,
  namely, mugs, statuettes; pots; pottery, namely, mugs, statuettes; salad bowls; soap holders; dishes
  for soap; soap boxes; soup bowls; straws for drinking; sugar bowls; tableware, other than knives,
  forks and spoons, namely, scoops for serving or portioning; tea services in the nature of tableware;
  teapots; toothbrushes, electric; toothbrushes; toothpicks; trays for domestic purposes; trays for
  domestic purposes, of paper; vases; vegetable dishes; and
  IC 024: Textile material; bed covers; plastic table covers; bed linen; tablecloths, not of paper;
  handkerchiefs of textiles; travelling rugs; towels of textile; bed blankets; shower curtains of textile
  or plastic; curtains of textile or plastic; net curtains; table runners, not of paper; oilcloth for use as
  tablecloths.
                                                     10
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 11 of 25




         27.     The foregoing registrations for the Masha and The Bear Marks constitute

  presumptive evidence of their ownership and validity. The Masha and The Bear Marks are used

  in connection with the design, marketing, and distribution of high-quality goods in at least the

  categories identified above. True and correct copies of the federal registrations for the Masha and

  The Bear Marks are attached hereto as Composite Exhibit 1.

         28.     Long before Defendants began their infringing activities complained of herein, the

  Masha and The Bear Marks have been used by Plaintiff in interstate commerce to identify and

  distinguish Plaintiff’s series and associated merchandise for an extended period.

         29.     The Masha and The Bear Marks are well-known and famous and have been for

  many years. Plaintiff has expended substantial time, money, and other resources developing,

  advertising, and otherwise promoting the Masha and The Bear Marks and products bearing the

  Masha and The Bear Marks. The Masha and The Bear Marks qualify as famous marks as that

  term is used in 15 U.S.C. §1125(c)(1).

         30.     Plaintiff has extensively used, advertised, and promoted the Masha and The Bear

  Marks in the United States in association with its animated series and associated merchandise.

         31.     As a result of Plaintiff’s efforts, members of the consuming public readily identify

  products and merchandise bearing or sold under the Masha and The Bear Marks as being high

  quality goods sponsored and approved by Plaintiff.

         32.     The Masha and The Bear Marks serve as symbols of Plaintiff’s quality, reputation,

  and goodwill and have never been abandoned.

         33.     Plaintiff is also the owner of the following copyrights registered in the United States

  of America:

       Registration         Registration Date                        Title of Work
        Number

                                                   11
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 12 of 25




       VA 1-835-810            Aug. 21, 2012                Masha and the Bear Logo
       PA 1-813-099            July 12, 2012                    First day of school
       PA 1-813-100            July 12, 2012                       Laundry day
       PA 1-813-101            July 12, 2012                      Holiday on ice
       PA 1-813-102            July 12, 2012         One, two, three! Light the Christmas tree!
       PA 1-813-103            July 12, 2012                    Recipe for disaster
       TX 8-552-180            Dec. 27, 2017         Masha and the Bear: A Magical Holiday
       TX 8-588-442            Aug. 14, 2017          Masha and the Bear: A Spooky Bedtime
       TX 8-431-770            June 23, 2017          Masha and the Bear: Kidding Around!
       TX 8-537-380            Dec. 27, 2017          Masha and the Bear: The Best Birthday
       TX 8-444-776            Aug. 7, 2017        Masha and the Bear: The Girl Who Called Wolf

         34.     Upon information and belief, Plaintiff’s registration of the works identified herein

  pre-dates Defendants’ infringement thereof. True and correct copies of the U.S. Copyright

  Office’s online records for these works are attached hereto as Composite Exhibit 2.

         35.     Additionally, Plaintiff is the owner of may unregistered copyrighted works,

  originally produced in Russia, a Berne Convention signatory. Examples of these works include

  but are not limited to all episodes that are not identified in the registrations above (four total

  seasons with over eighty (80) total episodes). A list of these episodes is attached hereto as Exhibit

  3.

         36.     The copyrighted works identified in Composite Exhibit 2 and Exhibit 3 hereto are

  collectively referred to herein as the “Copyrighted Works.”

         37.     Plaintiff has all exclusive rights in and to the Copyrighted Works and controls all

  licenses to distribute, perform, and enforce its rights to the Copyrighted Works.

         38.     Plaintiff has expended substantial time, money, and other resources developing,

  advertising, and developing, promoting, and distributing the Copyrighted Works.

                        Defendants’ Counterfeiting and Infringing Conduct

         39.     Upon information and belief, Defendants are promoting and advertising,

  distributing, selling, and/or offering for sale counterfeit and infringing goods in interstate


                                                   12
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 13 of 25




  commerce using exact copies and confusingly similar copies of the Masha and The Bear Marks

  and Copyrighted Works through at least the Internet based e-commerce stores operating under the

  Seller IDs (collectively, the “Counterfeit Goods”). Plaintiff has used the Masha and The Bear

  Marks and Copyrighted Works extensively and continuously before Defendants began offering

  counterfeit and confusingly similar imitations of Plaintiff’s merchandise.

         40.     Upon information and belief, Defendants’ Counterfeit Goods are of a quality

  substantially and materially different than that of Plaintiff’s genuine goods. Defendants, upon

  information and belief, are actively using, promoting and otherwise advertising, distributing,

  selling and/or offering for sale substantial quantities of their Counterfeit Goods with the knowledge

  and intent that such goods will be mistaken for the genuine high quality goods offered for sale by

  Plaintiff under the Masha and The Bear Marks and Copyrighted Works despite Defendants’

  knowledge that they are without authority to use the Masha and The Bear Marks and Copyrighted

  Works. The effect of Defendants’ actions will cause confusion of consumers, at the time of initial

  interest, sale, and in the post-sale setting, who will believe Defendants’ Counterfeit Goods are

  genuine goods originating from, associated with, or approved by Plaintiff.

         41.     Defendants advertise their Counterfeit Goods for sale to the consuming public via

  e-commerce stores on Internet marketplace websites using at least the Seller IDs . In so advertising

  these goods, Defendants improperly and unlawfully use one or more of the Masha and The Bear

  Marks and Copyrighted Works without Plaintiff’s permission.

         42.     As part of their overall infringement and counterfeiting scheme, Defendants are,

  upon information and belief, employing and benefitting from substantially similar, advertising and

  marketing strategies based, in large measure, upon an illegal use of counterfeits and infringements

  of the Masha and The Bear Marks and Copyrighted Works. Specifically, Defendants are using



                                                   13
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 14 of 25




  counterfeits and infringements of Plaintiff’s famous Masha and The Bear Marks and Copyrighted

  Works in order to make their e-commerce stores and websites selling illegal goods appear more

  relevant, authentic, and attractive to consumers searching for Plaintiff’s related goods and

  information online. By their actions, Defendants are contributing to the creation and maintenance

  of an illegal marketplace operating in parallel to the legitimate marketplace for Plaintiff’s genuine

  goods. Defendants are causing individual, concurrent and indivisible harm to Plaintiff and the

  consuming public by (i) depriving Plaintiff and other third parties of their right to fairly compete

  for space within search engine results and reducing the visibility of Plaintiff’s genuine goods on

  the World Wide Web, (ii) causing an overall degradation of the goodwill associated with the Masha

  and The Bear Marks and Copyrighted Works, and/or (iii) increasing Plaintiff’s overall cost to

  market the Masha and The Bear Marks and Copyrighted Works and educate consumers about its

  brand via the Internet.

         43.     Upon information and belief, Defendants are concurrently targeting their

  counterfeiting and infringing activities toward consumers and causing harm within this District

  and elsewhere throughout the United States. As a result, Defendants are defrauding Plaintiff and

  the consuming public for Defendants’ own benefit.

         44.     Upon information and belief, at all times relevant hereto, Defendants in this action

  had full knowledge of Plaintiff’s ownership of the Masha and The Bear Marks and Copyrighted

  Works, including its exclusive right to use and license such intellectual property and the goodwill

  associated therewith.

         45.     Defendants’ use of the Masha and The Bear Marks and Copyrighted Works,

  including the promotion and advertisement, reproduction, distribution, sale and offering for sale

  of their Counterfeit Goods, is without Plaintiff’s consent or authorization.



                                                   14
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 15 of 25




         46.     Defendants are engaging in the above-described illegal counterfeiting and

  infringing activities knowingly and intentionally or with reckless disregard or willful blindness to

  Plaintiff’s rights for the purpose of trading on Plaintiff’s goodwill and reputation. If Defendants’

  intentional counterfeiting and infringing activities are not preliminarily and permanently enjoined

  by this Court, Plaintiff and the consuming public will continue to be harmed.

         47.     Defendants’ above identified infringing activities are likely to cause confusion,

  deception, and mistake in the minds of consumers before, during and after the time of purchase.

  Moreover, Defendants’ wrongful conduct is likely to create a false impression and deceive

  customers, the public, and the trade into believing there is a connection or association between

  Plaintiff’s genuine goods and Defendants’ Counterfeit Goods, which there is not.

         48.     Upon information and belief, Defendants’ payment and financial accounts are

  being used by Defendants to accept, receive, and deposit profits from Defendants’ trademark

  counterfeiting and infringing and unfairly competitive activities connected to their Seller IDs and

  any other alias seller identification names being used and/or controlled by them.

         49.     Further, upon information and belief, Defendants are likely to transfer or conceal

  their assets to avoid payment of any monetary judgment awarded to Plaintiff.

         50.     Plaintiff has no adequate remedy at law.

         51.     Plaintiff is suffering irreparable injury and has suffered substantial damages as a

  result of Defendants’ unauthorized and wrongful use of the Masha and The Bear Marks and

  Copyrighted Works.

         52.     The harm and damages sustained by Plaintiff have been directly and proximately

  caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offers to sell, and

  sale of their Counterfeit Goods.



                                                  15
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 16 of 25




           COUNT I -- TRADEMARK COUNTERFEITING AND INFRINGEMENT
             PURSUANT TO § 32 OF THE LANHAM ACT (15 U.S.C. § 1114)

          53.     Plaintiff hereby adopts and re-alleges the allegations set forth in paragraphs 1

  through 52 as though fully set forth herein.

          54.     This is an action for trademark counterfeiting and infringement against Defendants

  based on their use of counterfeit and confusingly similar imitations of the Masha and The Bear

  Marks in commerce in connection with the promotion, advertisement, distribution, offering for

  sale, and sale of the Counterfeit Goods.

          55.     Defendants are promoting and otherwise advertising, selling, offering for sale, and

  distributing goods, using counterfeits and/or infringements of one or more of the Masha and The

  Bear Marks. Defendants are continuously infringing and inducing others to infringe the Masha

  and The Bear Marks by using one or more of them to advertise, promote, offer to sell, and/or sell

  at least counterfeit and infringing goods.

          56.     Defendants’ concurrent counterfeiting and infringing activities are likely to cause

  and actually are causing confusion, mistake, and deception among members of the trade and the

  general consuming public as to the origin and quality of Defendants’ Counterfeit Goods.

          57.     Defendants’ unlawful actions have individually and jointly caused and are

  continuing to cause unquantifiable damage to Plaintiff and are unjustly enriching Defendants with

  profits at Plaintiff’s expense.

          58.     Defendants’ above-described illegal actions constitute counterfeiting and

  infringement of the Masha and The Bear Marks in violation of Plaintiff’s rights under § 32 of the

  Lanham Act, 15 U.S.C. § 1114.




                                                  16
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 17 of 25




          59.     Plaintiff has suffered and will continue to suffer irreparable injury and damages due

  to Defendants’ above described activities if Defendants are not preliminarily and permanently

  enjoined. Additionally, Defendants will continue to wrongfully profit from their illegal activities.

                   COUNT II -- FALSE DESIGNATION OF ORIGIN
            PURSUANT TO § 43(A) OF THE LANHAM ACT (15 U.S.C. § 1125(a))

          60.     Plaintiff hereby adopts and re-alleges the allegations set forth in paragraphs 1

  through 52 as though fully set forth herein.

          61.     Upon information and belief, Defendants’ Counterfeit Goods bearing, offered for

  sale, and sold under copies of one or more of the Masha and The Bear Marks have been widely

  advertised and offered for sale throughout the United States via the Internet.

          62.     Defendants’ Counterfeit Goods bearing, offered for sale, and sold under copies of

  one or more of the Masha and The Bear Marks are virtually identical in appearance to Plaintiff’s

  genuine goods. However, Defendants’ Counterfeit Goods are different in quality. Accordingly,

  Defendants’ activities are likely to cause confusion in the trade and among the general public as

  to at least the origin or sponsorship of their Counterfeit Goods.

          63.     Defendants, upon information and belief, have used in connection with their

  advertisement, offer for sale, and sale of their Counterfeit Goods, false designations of origin and

  false descriptions and representations, including words or other symbols and trade dress, which

  tend to falsely describe or represent such goods and have caused such goods to enter into commerce

  with full knowledge of the falsity of such designations of origin and such descriptions and

  representations, all to Plaintiff’s detriment.

          64.     Defendants have authorized infringing uses of one or more of the Masha and The

  Bear Marks in Defendants’ advertisement and promotion of their counterfeit and infringing



                                                   17
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 18 of 25




  branded goods. Defendants have misrepresented to members of the consuming public that the

  Counterfeit Goods being advertised and sold by them are genuine, non-infringing goods.

         65.     Additionally, Defendants are using counterfeits and infringements of the Masha

  and The Bear Marks in order to unfairly compete with Plaintiff and others for space within search

  engine organic results, thereby jointly depriving Plaintiff of a valuable marketing and educational

  tool which would otherwise be available to Plaintiff and reducing the visibility of Plaintiff’s

  genuine goods on the World Wide Web.

         66.     Defendants’ above-described actions are in violation of Section 43(a) of the

  Lanham Act, 15 U.S.C. §1125(a).

         67.     Plaintiff has no adequate remedy at law and has sustained indivisible injury and

  damage caused by Defendants’ concurrent conduct. Absent an entry of an injunction by this Court,

  Defendants will continue to wrongfully reap profits and Plaintiff will continue to suffer irreparable

  injury to its goodwill and business reputation, as well as monetary damages.

                   COUNT III -- COMMON LAW UNFAIR COMPETITION

         68.     Plaintiff hereby adopts and re-alleges the allegations set forth in paragraphs 1

  through 52 as though fully set forth herein.

         69.     This is an action against Defendants based on their promotion, advertisement,

  distribution, sale, and/or offering for sale of goods using marks which are virtually identical, both

  visually and phonetically, to one or more of the Masha and The Bear Marks in violation of

  Florida’s common law of unfair competition.

         70.     Specifically, Defendants are promoting and otherwise advertising, selling, offering

  for sale and distributing goods bearing counterfeits and infringements of the Masha and The Bear

  Marks. Defendants are also using counterfeits and infringements of the Masha and The Bear



                                                   18
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 19 of 25




  Marks to unfairly compete with Plaintiff for (i) space in search engine results across an array of

  search terms and/or (ii) visibility on the World Wide Web.

         71.     Defendants’ infringing activities are likely to cause and actually are causing

  confusion, mistake and deception among members of the trade and the general consuming public

  as to the origin and quality of Defendants’ products by their use of the Masha and The Bear Marks.

         72.     Plaintiff has no adequate remedy at law and is suffering irreparable injury and

  damages as a result of Defendants’ actions.

               COUNT IV - COMMON LAW TRADEMARK INFRINGEMENT

         73.     Plaintiff hereby adopts and re-alleges the allegations set forth in paragraphs 1

  through 52 as though fully set forth herein.

         74.     This is an action for common law trademark infringement against Defendants based

  on their promotion, advertisement, offering for sale, and sale of their Counterfeit Goods bearing

  one or more of the Masha and The Bear Marks. Plaintiff is the owner of all common law rights in

  and to the Masha and The Bear Marks.

         75.     Specifically, Defendants, upon information and belief, are promoting and otherwise

  advertising, distributing, offering for sale, and selling goods bearing infringements of the Masha

  and The Bear Marks.

         76.     Defendants’ infringing activities are likely to cause and actually are causing

  confusion, mistake, and deception among members of the trade and general consuming public as

  to the origin and quality of Defendants’ Counterfeit Goods bearing the Masha and The Bear Marks.

         77.     Plaintiff has no adequate remedy at law and is suffering damages and irreparable

  injury as a result of Defendants’ actions.

                        COUNT V -- INFRINGEMENT OF COPYRIGHT



                                                 19
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 20 of 25




           78.   Plaintiff hereby adopts and re-alleges the allegations set forth in paragraphs 1

  through 52 as though fully set forth herein.

           79.   Plaintiff has registered and owns the copyrights in and to the registered works

  identified on Composite Exhibit 2 hereto. Plaintiff owns the unregistered copyrights in and to the

  works identified in Exhibit 3 hereto, which were originally produced in Russia, a Berne convention

  signatory.

           80.   Defendants have copied, performed, and distributed these Copyrighted Works

  through their advertising, distributing, offering for sale, and selling of Counterfeit Goods as part

  of a large scale and ongoing daily illegal enterprise. This illegal enterprise, without injunctive

  relief, will continue through the Defendants’ Seller ID’s as well as through other seller

  identifications owned now or in the future by the Defendants.

           81.   Defendants are directly liable for infringing Plaintiff’s Copyrighted Works under

  the Copyright Act, 17 U.S.C. §§ 106(1), (2), (3), (5) & 501.

           82.   Without authorization from any Plaintiff, or right under law, Defendants have

  directly infringed Plaintiff’s Copyrighted Works by their copying, display, and distribution of

  those works used by Defendants to cause and effect the copying, display, and/or distribution of

  those works through their advertising, distributing, offering for sale, and selling of Counterfeit

  Goods.

           83.   Defendants have actual and constructive knowledge, or should have knowledge, of

  their infringement of Plaintiff’s Copyrighted Works.

           84.   The foregoing acts of infringement have been willful, intentional, and purposeful,

  in disregard of and indifferent to Plaintiff’s rights in the Copyrighted Works.




                                                  20
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 21 of 25




           85.   As a direct and proximate result of Defendants’ infringement of Plaintiff’s

  exclusive rights, Plaintiff is entitled to actual damages as well as Defendants’ profits pursuant to

  17 U.S.C. § 504(b).

           86.   Defendants’ unlawful actions have caused and are continuing to cause

  unquantifiable and irreparable harm and unquantifiable damages to Plaintiff and are unjustly

  enriching Defendants at Plaintiff’s expense.

           87.   Alternatively, Plaintiff is entitled to the maximum statutory damages in the amount

  of $150,000.00 per infringement, pursuant to 17 U.S.C. § 504(c), or such other amount as may be

  proper pursuant to 17 U.S.C. § 504(c).

           88.   Plaintiff is further entitled to its attorneys’ fees and full costs pursuant to 17 U.S.C.

  § 505.

           89.   In addition, Plaintiff is entitled to injunctive relief, as set forth below, because of

  the continuing infringement of many of Plaintiff’s Copyrighted Works and because of the

  significant threat of future infringement as evidenced herein.

                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff demands judgment on all Counts of this Complaint and an award

  of equitable relief and monetary relief against Defendants as follows:

           A.    Entry of temporary, preliminary, and permanent injunctions pursuant to 15 U.S.C.

  § 1116, 17 U.S.C. § 502(a), and Federal Rule of Civil Procedure 65 enjoining Defendants, their

  agents, representatives, servants, employees, and all those acting in concert or participation

  therewith, from manufacturing or causing to be manufactured, importing, advertising or

  promoting, distributing, selling or offering to sell their Counterfeit Goods; from infringing,

  counterfeiting, or diluting the Masha and The Bear Marks; from using the Masha and The Bear



                                                    21
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 22 of 25




  Marks, or any mark or design similar thereto, in connection with the sale of any unauthorized

  goods; from using any logo, trade name or trademark or design that may be calculated to falsely

  advertise the services or products of Defendants as being sponsored by, authorized by, endorsed

  by, or in any way associated with Plaintiff; from falsely representing themselves as being

  connected with Plaintiff, through sponsorship or association, or engaging in any act that is likely

  to falsely cause members of the trade and/or of the purchasing public to believe any goods or

  services of Defendants are in any way endorsed by, approved by, and/or associated with Plaintiff;

  from using any reproduction, counterfeit, copy, or colorable imitation of the Masha and The Bear

  Copyrighted Works in connection with the publicity, promotion, sale, or advertising of any goods

  sold by Defendants; from affixing, applying, annexing or using in connection with the sale of any

  goods, a false description or representation, including words or other symbols tending to falsely

  describe or represent Defendants’ goods as being those of Plaintiff, or in any way endorsed by

  Plaintiff and from offering such goods in commerce; from engaging in search engine optimization

  strategies using colorable imitations of Plaintiff’s Masha and The Bear Marks or unauthorized

  copies of Plaintiff’s Copyrighted Works; and from otherwise unfairly competing with Plaintiff.

         B.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and the

  Court’s inherent authority, that, upon Plaintiff’s request, the applicable governing Internet

  marketplace website operators and/or administrators for the Seller IDs who are provided with

  notice of an injunction issued by the Court disable and/or cease facilitating access to the Seller

  IDs, associated ecommerce stores and websites, and any other alias seller identification names

  being used and/or controlled by Defendants to engage in the business of marketing, offering to

  sell, and/or selling goods bearing counterfeits and infringements of the Masha and The Bear Marks

  and Copyrighted Works.



                                                  22
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 23 of 25




         C.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and the

  Court’s inherent authority, that, upon Plaintiff’s request, any Internet marketplace website

  operators and/or administrators for the Seller IDs who are provided with notice of an injunction

  issued by the Court, identify any e-mail address known to be associated with Defendants’

  respective Seller ID.

         D.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and the

  Court’s inherent authority that, upon Plaintiff’s request, any Internet marketplace website

  operators and/or administrators who are provided with notice of an injunction issued by the Court

  permanently remove any and all listings and associated images of goods bearing counterfeits

  and/or infringements of the Masha and The Bear Marks or Copyrighted Works via the e-commerce

  stores operating under the Seller IDs, and upon Plaintiff’s request, any other listings and images

  of goods bearing counterfeits and/or infringements of the Masha and The Bear Marks or

  Copyrighted Works associated with and/or linked to the same sellers or linked to any other alias

  seller identification names being used and/or controlled by Defendants to promote, offer for sale

  and/or sell goods bearing counterfeits and/or infringements of the Masha and The Bear Marks or

  Copyrighted Works.

         E.      Entry of an order requiring Defendants to account to and pay Plaintiff for all profits

  and damages resulting from Defendants’ trademark counterfeiting and infringing and unfairly

  competitive activities and that the award to Plaintiff be trebled, as provided for under 15 U.S.C.

  §1117, or, at Plaintiff’s election with respect to Count I, that Plaintiff be awarded statutory

  damages from each Defendant in the amount of two million dollars ($2,000,000.00) per each

  counterfeit trademark used and product type sold, as provided by 15 U.S.C. §1117(c)(2) of the

  Lanham Act.



                                                  23
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 24 of 25




          F.      Entry of an order that, upon Plaintiff’s request, Defendants and any financial

  institutions, payment processors, banks, escrow services, money transmitters, or marketplace

  platforms, and their related companies and affiliates, identify and restrain all funds, up to and

  including the total amount of judgment, in all financial accounts and/or sub-accounts used in

  connection with the Seller IDs or other alias seller identification or e-commerce store names,

  domain names and/or websites used by Defendants presently or in the future, as well as any other

  related accounts of the same customer(s) and any other accounts which transfer funds into the same

  financial institution account(s), to be surrendered to Plaintiff in partial satisfaction of the monetary

  judgment entered herein.

          G.      Entry of an award pursuant to 15 U.S.C. § 1117 (a) and (b) of Plaintiff’s costs and

  reasonable attorneys’ fees and investigative fees associated with bringing this action.

          H.      Entry of an Order requiring Defendants to pay Plaintiff for all profits and damages

  resulting from Defendants’ copyright infringement activities, together with appropriate interest

  thereon; that Defendants be required to account to Plaintiff for, and disgorge to Plaintiff, and to

  pay to Plaintiff, all the gains, profits, savings and advantages realized by Defendants from their

  acts of copyright infringement described above; or, at Plaintiff’s election with respect to Count V,

  that Plaintiff be awarded statutory damages from Defendants in the amount of one hundred and

  fifty thousand dollars ($150,000.00) per each registered Copyrighted Work infringed, as provided

  by 17 U.S.C. § 504(c), enhanced to reflect the willful nature of Defendants’ infringement, instead

  of an award of actual damages or profits, and be awarded its costs and disbursements incurred in

  this action, including reasonable attorneys’ fees pursuant to 17 U.S.C. § 505.

          I.      Entry of an order requiring Defendants to pay prejudgment interest according to

  law.



                                                    24
Case 1:21-cv-21088-BB Document 1 Entered on FLSD Docket 03/22/2021 Page 25 of 25




         J.   Entry of an order for such other and further relief as the Court may deem proper

  and just.

  Date: March 22, 2021                            Respectfully submitted by,

                                                  THE BRICKELL IP GROUP, PLLC
                                                  1101 Brickell Avenue
                                                  South Tower, Suite 800
                                                  Miami FL, 33131
                                                  Tel: 305-728-8831
                                                  Fax: 305-428-2450

                                                  By:    s/ Richard Guerra_____________
                                                         Richard Guerra
                                                         Fla. Bar No. 689521
                                                         Email: rguerra@brickellip.com
                                                         Rafael Perez-Pineiro
                                                         Fla. Bar No. 543101
                                                         Email: rperez@brickellip.com
                                                         Nicole Fundora
                                                         Fla. Bar No. 1010231
                                                         Email: nfundora@brickellip.com
                                                         Counsel for Plaintiff




                                             25
